DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to point out and distinctly claim the subject matter which the inventor regards as the invention. Particularly, claims 2, 3, and 7 recite “an outboard wing tip”. However, Applicant’s specification, (see §[0039]), refers to each inboard wing 18 extending longitudinally between a wing root 32 at fuselage 12 and an open wing tip 34. Therefore, Applicant’s terminology used in claim 1 is in conflict with Applicant’s disclosure, and runs contrary to the generally accepted meaning of “outboard wing tip”. Claims 3-7 do not cure the deficiency. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-13 and 15-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 2021/0391627 A1, Villanueva et al., hereinafter Villanueva.
	Regarding claim 1, Villanueva discloses a wing for an aircraft (210, Fig. 2), (2200, Figs. 22)  the wing comprising:
	(a) a first end (Fig. 2); 
	(b) a second end (Fig. 2); 
	(c) a skin (2210: wing skin, Figs. 22) extending longitudinally from the first end to the second end (Fig. 2); and 
	(d) at least one channel (2220: cavity, Figs. 22 B and C) positioned within the skin (§[0127]… A wing 2200 may comprise a wing skin 2210 forming an upper surface 2204 and a lower surface 2206. Defined in the lower surface 2206 is an access hole 2202 through which an enclosed mass, such as battery pack 2224 may be inserted into a cavity 2220, or through which the battery pack 2224 may be accessed while in the cavity 2220) and extending longitudinally between the first and second ends (Fig. 2), wherein the at least one channel defines a longitudinal translation path (Examiner notes the path is along the wing span), (§[0128]) for translating at least one electrical power source longitudinally between the first and second ends (§[0128]… Wing-mounted battery packs can have any appropriate span (e.g., half the wingspan, 20% of the wing span, etc.), which can be the longest dimension of the battery pack, can be a dimension of a broad face, or can have any other suitable relationship to the pack).
	Regarding claim 2, Villanueva discloses the wing of claim 1, wherein the first end includes an outboard wing tip (Fig. 2), (Examiner notes 112 rejection of this claim).

	Regarding claim 3, Villanueva discloses the wing of claim 2, wherein the outboard wing tip includes an opening (2202: access hole, Figs. 22), wherein the at least one channel extends longitudinally from the opening toward the second end (§[0128]), (§[0129]…the battery pack 2224 can be inserted directly into the wing 2200 from below through the access hole as shown in FIG. 22C, but battery packs 102 or battery modules 104 can be inserted from any suitable direction (inboard side, outboard side, top, front, rear, etc.).	

	Regarding claim 4, Villanueva discloses the wing of claim 3, further comprising a covering member (2222: closeout, Fig. 22C ) configured to selectively cover and uncover the opening (Examiner notes that the term access hole 2202 suggests that the closeout 2222 is configured to selectively cover and uncover the opening).

	Regarding claim 6, Villanueva discloses the wing of claim 4, wherein the covering member includes an access panel (2222: closeout, Fig. 22C) movable between closed and open states for selectively covering and uncovering the opening (Fig. 22C), respectively. 

	Regarding claim 7, Villanueva discloses the wing of claim 2, wherein the second end includes one of a root or a carry-through region, wherein the at least one channel extends longitudinally from the outboard wing tip to the one of a root or a carry-through region (Fig. 2), (§[0128]), )Examiner notes 112 rejection of this claim).

	Regarding claim 10, Villanueva discloses the wing of claim 1, further comprising at least one spar (2214, Figs. 22) positioned within the skin and extending longitudinally between the first and second ends (§[0054… spars can include any other suitable features and/or be otherwise suitably implemented.), (Examiner notes that spars are ordinarily within the skin and ordinarily longitudinal support members).

	Regarding claim 11,  Villanueva discloses the wing of claim 10 ,wherein the at least one spar at least partially defines the at least one channel, (Examiner notes 2214 partially defines 2220, Figs 22B and 22C).

	Regarding claim 12,  Villanueva discloses the wing of claim 11, wherein the at least one spar includes at least one vertical spar web (Examiner notes it is known to a person ordinarily skilled in the art that an aircraft wing contains spar webs, and that the term spar web and spar are used interchangeably), wherein the at least one channel is defined by the at least one vertical spar web (2214, 2220, Fig. 22b and 22C) and one of a leading edge or a trailing edge of the wing (Examiner notes Fig. 22B depicts both leading and trailing edge spars 2214 defining channel 2220), (§[0054… spars can include any other suitable features and/or be otherwise suitably implemented).

	Regarding claim 13, Villanueva discloses the wing of claim 1, further comprising at least one battery (2224, Fig. 22C) positioned within the at least one channel (2220: cavity, Figs. 22B and C), and configured to translate longitudinally between the first and second ends along the longitudinal translation path (§[0129]…battery modules 104 can be inserted from any suitable direction (inboard side, outboard side, top, front, rear, etc.).

	Regarding claim 15, Villanueva discloses the wing of claim 1, wherein the at least one channel is free of protrusions extending thereacross (Fig. 22B and 22C). 	

	Regarding claim 16, Villanueva discloses an aircraft (200, Fig. 2) comprising:
	(a) a fuselage (212, Fig. 2); and 
	(b) a wing operatively coupled to the fuselage (210, Fig. 2), (2200, Fig. 22A) and extending longitudinally between first and second ends (Fig. 2), wherein the wing includes at least one channel extending longitudinally between the first and second ends (2220: cavity, Figs. 22), wherein the at least one channel defines a longitudinal translation path (§[0128]),(Examiner notes the path is along the wing span) for translating at least one electrical power source longitudinally between the first and second ends (§[0128]… Wing-mounted battery packs can have any appropriate span (e.g., half the wingspan, 20% of the wing span, etc.), which can be the longest dimension of the battery pack, can be a dimension of a broad face, or can have any other suitable relationship to the pack).

	Regarding claim 17, Villanueva discloses the aircraft of claim 16, further comprising at least one battery (2224, Figs. 22B and C) positioned within the at least one channel (Fig. 22C), and configured to translate longitudinally between the first and second ends along the longitudinal translation path (§[0129]…battery modules 104 can be inserted from any suitable direction (inboard side, outboard side, top, front, rear, etc.).

	Regarding claim 18, Villanueva discloses a method of storing an electrical power source (2224, Figs. 22B and C) on an aircraft (200, Fig. 2), the method comprising:
	(a) inserting (§[0129) the electrical power source into a longitudinally-extending channel (2220: cavity, Figs. 22) provided in a wing (2200, Figs. 22A and C ) of the aircraft; and 
	(b) translating the electrical power source longitudinally within the channel (§[0040]: …power electronics 116 for regulating delivery of electrical power (from the battery during operation and to the battery during charging) and to provide integration of the battery pack 102 with the electronic infrastructure of the system 100.), (Fig. 1).

	Regarding claim 19, Villanueva discloses the method of claim 18, wherein translating the electrical power source longitudinally within the channel includes translating the electrical power source toward a fuselage of the aircraft (§[0040), (Examiner notes if electric power is provided by the electric power source in the wing, power would translated toward the fuselage).

	Regarding claim 20, Villanueva discloses the method of claim 18, further comprising selectively uncovering (via 2222: closeout, Fig. 22C )) an opening (2202: hole, Figs. 22) provided in the wing, wherein inserting the electrical power source into the channel includes inserting the electrical power source through the opening (Fig. 22C), (Examiner notes that the term access hole 2202 suggests that the closeout 2222 is configured to selectively cover and uncover the opening).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Regarding claim 5, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Villanueva as applied to claim 4 above, and further in view of US 2021/0339881 A1, Bevirt et al., hereinafter Bevirt.
Villanueva discloses the wing of claim 4, but does not appear to specifically disclose wherein the covering member includes a nacelle rotatable between horizontal and vertical orientations for selectively covering and uncovering the opening, respectively.
Bevirt teaches a nacelle (207: rotor assembly, Fig. 1A) rotatable between horizontal and vertical orientations for selectively covering and uncovering the opening, respectively, (§0071:… The motor driven rotor assemblies 207 at the tips of the rear stabilizers may deploy from a forward flight configuration to a vertical take-off and landing configuration along a pivot axis wherein the nacelle and the electric motor and propeller deploy in unison.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wing disclosed by Villanueva with the nacelle as taught by Bevirt, so that the covering member includes a nacelle rotatable between horizontal and vertical orientations for selectively covering and uncovering the opening, respectively. The benefit being a compact wing design able to removably house an electric power source.
Regarding claim 8, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Villanueva as applied to claim 1 above, and further in view of US 2020/0277062 A1, Becker et al., hereinafter Becker.
	Villanueva discloses the wing of claim 1, wherein the first and second ends define a wing length, however does not appear to specifically disclose wherein the at least one channel has a channel length substantially equal to the wing length.
	Becker teaches a wing (50: airfoil, Figs. 1 and 4) with a channel (120: compartment, Fig. 4) and (103: storage, Fig. 1), wherein the channel has a channel length substantially equal to the wing length (Examiner notes length of compartment 120 encompasses entirety of the wing portion shown inboard of nacelles). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the channel disclosed by Villanueva with the channel length as taught by Becker, in order to utilize the entire wing length for the channel. The benefit being increased channel space.

Regarding claim 9, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Villanueva as applied to claim 1 above, and further in view of US 2020/0140103 A1, Halverson.
	Villanueva discloses the wing of claim 1, but does not appear to specifically disclose wherein the at least one channel includes a forward channel and an aft channel.
	However Halverson teaches a wing with at least one channel (in the form of a spar 130a, Fig. 4B) wherein the at least one channel includes a forward channel (133: leading portion, Fig. 4B) and an aft channel (135: trailing portion, Fig. 4B).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the channel disclosed by Villanueva with the forward and aft channels as taught by Halverson, in order to have two separate channels providing dynamic storage options.

Regarding claim 14, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Villanueva as applied to claim 13 above, and in further view of US 2019/0148689 A1, Keum 	
Villanueva discloses the wing of claim 13, but does not appear to specifically disclose wherein the at least one battery includes a wedge. 
However, Keum teaches a battery (220, Fig. 8) with a wedge (233: first outer coupling part, Fig. 8). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the battery disclosed by Villanueva with the wedge as taught by Keum, in order to support various battery arrangements/ pack configurations and to reduce vibration during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Bernhardt, US 2020/0391843 A1, teaches a method and apparatus for onboard battery storage and energy subsystems integrated into the structural components of an aircraft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647